DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment and remarks of 31 August 2022 are entered.
	Claims 10, 17, 18, 21, 23, 26-28, 30, and 32 have been canceled. Claims 1-9, 11-16, 19, 20, 22, 24, 25, 29, and 31 are pending. Claims 1-7, 9, 11, 12, 29, and 32 are withdrawn with traverse. Claims 8, 13-16, 19, 20, 22, 24, and 25 are being examined on the merits. 

Election/Restrictions
Applicant's election with traverse of Group III (claims 8, 13-16, 19, 20, 22, 24, and 25), PB5-3 bound to the surface or inserted into AAV, and AAV9 in the reply filed on 31 August 2022 is acknowledged.  The traversal is on the ground(s) that the groups are directed to a single invention. The Applicants argue independent claims 1 and 13 make clear the peptides are selected from the same options. The Applicants argue co-extensive searching such that a burden would not exist. This is not found persuasive because while the groups contain the same options, they differ in that Group I requires surface binding of the peptides to the AAV particle, i.e. binding could occur at any point and does not necessarily require a peptide bond, while Group III is structurally distinct by requiring insertion of the peptides within the AAV sequence between positions 588 and 589. Furthermore, search burden is not a consideration when evaluating claims for Unity of Invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 11, 12, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 31 August 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/607,662, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘662 application contains no reference to the peptides PB5-3, PB5-5, or PB5-14, either explicitly or inherently. 
The earliest effective filing date that can be granted to the claims is that of the parent PCT/US2018/066551 application, 19 December 2018.

Drawings
The drawings are objected to because Figure 12 lacks a SEQ ID NO for the disclosed amino acid sequences of four or more specifically enumerated L-amino acids.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figure 12.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13-16, 19, 20, 22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The indefinite language in claim 13 is “PB5-3”, “PB5-5”, “PB5-14”, “GSH”, “(159-167)2”, and “THR”. The “PB5-3”, “PB5-5”, and “PB5-14” language is indefinite because it is not clear to what sequences the language refers, as these are not recognized terms of art. The specification discusses these in Table 7, but these are definitions of the terms that would lead to a clear understanding that the claims encompass SEQ ID NOs: 133, 134, and 135. For GSH, the claim could refer to glutathione but also could refer to Gly-Ser-His tripeptide. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” For “(159-167)2”, it appears the “2” should be a subscript, but in the absence of the subscript it is not clear whether the claim is to a duplicate of the 159-167 segment of ApoE or not. Finally, with respect to “THR”, it is not clear whether the claim refers to the tripeptide Thr-His-Arg or to SEQ ID NO: 141 as disclosed.
The dependent claims do not remedy the deficiency. 	
	With respect to claims 15 and 20, the indefinite language is “Table 1”. Per MPEP 2173.05(s):
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

	The Examiner finds no reason why the claims could not be defined by words via claiming of the accession numbers for the disclosed genes. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13, from which the claims ultimately are dependent, recites that the insertion occurs between residues 588 and 589 of AAV9. As such, the limitations of claims 15 and 20 further broaden the claim scope by reciting various other AAV vectors in Table I. Claim 16 does not further limit claim 13 since the capsid protein is already AAV9 capsid protein per the insertion language of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 8, 13-16, 19, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Deverman et al. (Nature Biotechnology 34:204-209, published February 2016, hereafter referred to as Deverman) and Zhang et al. (Biomaterials 176:71-83, published online 26 May 2018, hereafter referred to as Zhang).
The Deverman art discloses preparation of an rAAV screening process to identify those that can cross the blood-brain barrier (BBB) called CREATE (see e.g. Abstract). Deverman also discloses that the CREATE system utilizes insertions between residues 588 and 589 of AAV9 (see e.g. p. 204 Col.2). 
The difference between Deverman and the claimed invention is that Deverman does not disclose insertion of the claimed peptides between residues 588 and 589 of AAV9.
The Zhang art discloses the CREATE system utilizing insertions of sequences between residues 588 and 589 of AAV9 to transduce astrocytes and neurons in the CNS as compared to AAV9 after systemic administration (see e.g. p.71 Col.1 to p.72 Col.2).  Zhang discloses several BBB shuttle peptides including Angiopep-2, GSH, HIV-1 Tat (48-60), ApoE (159-167)2, Leptin30 (61-90), and THR (see e.g. p.72 Col.1 and Table 1). Zhang discloses that THR had the greatest impact on AAV8 transduction (see e.g. p.78 Col.2). Zhang suggests usage of AA9 for future studies (see e.g. p.81 Col.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the CREATE system of Deverman could have been modified to utilize the inserts of Zhang between residues 588 and 589 of AAV9 in order to prepare an AAV9-based system for BBB transduction of relevant peptides into CNS cells. The rationale to combine the references and substitute the Zhang sequences into the Deverman system comes from Zhang explicitly discussing the CREATE system and suggesting using an AAV9-based system. There would have been a reasonable expectation of success since Zhang already discusses using shuttle systems based upon AAV particles for bypassing the BBB, and Deverman discusses using specific insertions in AAV9 already as a system for targeting neuronal cell specifically. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
With respect to claim 14, at least the HIV TAT of Zhang has an N-terminal glycine. 
With respect to claims 15 and 16, the Deverman art discloses use of AAV9 capsid protein.
With respect to claim 19, the Deverman art discloses production of viral particles (see e.g. ONLINE METHODS Virus Production and Purification). 
With respect to claim 8, the viral particles of Deverman are disclosed as being resuspended in PBS, i.e. a pharmaceutical carrier (see e.g. ONLINE METHODS Virus Production and Purification). 
With respect to claim 20, as set forth above Deverman already discloses use of AAV9.
With respect to claims 24 and 25, the Deverman art indicates that transduction activity is increased as compared to unmodified AAV9 (see e.g. Figures 2-4).

2. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Deverman et al. (Nature Biotechnology 34:204-209, published February 2016) and Zhang et al. (Biomaterials 176:71-83, published online 26 May 2018) as applied to claims 13 and 19 above, and further in view of Naso et al. (Biodrugs 31:317-317-334, published 1 July 2017, hereafter referred to as Naso).
The relevance of Deverman and Zhang is set forth above. The difference between the prior art references and the claimed invention is that neither discloses inclusion of a heterologous nucleic acid.
The Naso art indicates that AAV particles are attractive as they can be prepared without any viral genes and containing DNA sequences of interest (see e.g. Abstract). Naso discloses that engineered AAV particles are protein-based nanoparticles that can traverse cell membranes to deliver a DNA cargo, i.e. a heterologous nucleic acid (see e.g. p.318 Col.1, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified AAV9 of Deverman and Zhang could have been utilized to deliver a heterologous DNA as indicated by Naso. The rationale comes from Naso indicating that AAV particles are generally used as protein nanoparticles for delivery of cargo such as DNA. There would have been a reasonable expectation of success because Naso has indicated that the art recognizes AAV particles for this use, such that it is an obvious variation of the Deverman and Zhang AAV9 particles. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658